Exhibit 10.1 ASSET PURCHASE AGREEMENT by and among HPI DIRECT, INC., RICHARD J. SOSEBEE, KIRBY P. SIMS, JR., FREDERICK L. HILL, III , and SUPERIOR UNIFORM GROUP, INC. Dated as of July 1, 2013 TABLE OF CONTENTS ARTICLE I DEFINED TERMS 1 Section 1.1 Definitions 1 ARTICLE II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES; CLOSING 8 Section 2.1 Purchase and Sale of the Assets 8 Section 2.2 Excluded Assets 10 Section 2.3 Assumed Liabilities 10 Section 2.4 Excluded Liabilities 11 Section 2.5 Consideration for the Assets 13 Section 2.6 Closing 13 Section 2.7 Working Capital Adjustment 15 Section 2.8 Earn-Out 18 Section 2.9 Delivery of Restricted Buyer Shares 22 Section 2.10 Purchase Price Adjustment 22 Section 2.11 Non-Assignable Assets 22 Section 2.12 Withholding Tax 23 ARTICLE III REPRESENTATIONS AND WARRANTIES 23 Section 3.1 Representations and Warranties of the Seller and Shareholder 23 Section 3.2 Representations and Warranties of the Buyer 37 ARTICLE IV COVENANTS 37 Section 4.1 Employees 37 Section 4.2 Restrictive Covenants 39 Section 4.3 Further Assurances 41 Section 4.4 Publicity 42 Section 4.5 Allocation of Purchase Price 42 Section 4.6 Transfer Taxes 42 Section 4.7 Proration 42 Section 4.8 Transition 42 ARTICLE V INDEMNIFICATION 43 Section 5.1 Survival 43 Section 5.2 Indemnification of the Buyer Parties 44 Section 5.3 Indemnification of the Seller and Shareholders 44 Section 5.4 Provisions Released to Indemnification of the Buyer Parties 44 Section 5.5 Indemnification Procedures 45 Section 5.6 Payments 47 Section 5.7 Set-Off 47 Section 5.8 Tax Treatment of Indemnification Payments 47 Section 5.9 Cumulative Remedies 47 ARTICLE VI ADDITIONAL OPERATIVE PROVISIONS 47 Section 6.1 Assignment; Binding Effect 47 Section 6.2 Choice of Law 48 Section 6.3 Arbitration 48 Section 6.4 Consent to Jurisdiction and Service of Process; Waiver of Jury Trial 49 Section 6.5 Notices 49 Section 6.6 Headings 50 Section 6.7 Fees and Expenses 50 Section 6.8 Entire Agreement 51 Section 6.9 Interpretation 51 Section 6.10 Waiver and Amendment 52 Section 6.11 Third-party Beneficiaries 52 Section 6.12 Severability 52 Section 6.13 Counterparts; Facsimile Signatures 52 Section 6.14 Specific Performance 52 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT is made and entered into as of July 1 , 2013, by and among HPI DIRECT, INC. , a Georgia corporation (the “ Seller ”), RICHARD J. SOSEBEE , KIRBY P. SIMS, JR. , and FREDERICK L. HILL , III (each a “
